Citation Nr: 0116553	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
heart disease and hypertension.

In April 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


REMAND

At the April 2001 hearing, several issues were raised by the 
veteran's representative.  First, he asserted that the record 
did not reflect that there had been any attempt by VA to 
obtain the veteran's service medical records.  Second, he 
raised the issue that there was a document in the file, which 
indicated that the veteran's claims file may have been 
missing.  Finally, the veteran's representative stated that 
the veteran had accidentally filled out the VA Forms 21-
4142s, Authorization for Release of Information, incorrectly 
so that the correct records were not identified.

Recently enacted legislation has enhanced VA's duty to assist 
a veteran in developing the facts pertinent to his claim and 
expanded its duty to notify the veteran and his 
representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
"VCAA"); Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 104 (2000).

The Board notes that a 3101, shows that a request to obtain 
the veteran's medical/dental records was made in 1999.  A 
reply shows that no service medical records or surgeon 
general office reports were available.  Regardless, the Board 
finds that an additional attempt to obtain the veteran's 
service medical records, to include looking to obtain medical 
records from a hospitalization he asserts occurred during his 
second period of active duty at the Fort Pickett Hospital, 
which related to a heart condition.  See Hayre v. West, 188 
F.3d 1327, 1332 (Fed. Cir. 1999) (duty to assist was not 
satisfied by a single request for service medical records by 
VA). 

Additionally, the veteran has identified treatment he 
received following his discharge from service related to 
treatment for his heart.  Specifically, he states he received 
treatment at the Blackstone Medical Center in 1956 or 1957 
and has stated he received treatment at the VA facility, 
which is now in Richmond, Virginia.  An attempt to obtain 
these records must be made.

Finally, there is a printed copy of a February 1999 e-mail, 
which indicates that the veteran's claims file was missing.  
RO should address whether the veteran's file has been rebuilt 
and attach a document addressing this issue in the claims 
file.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should make every attempt to 
obtain any and all service medical 
records related to the veteran's two 
periods of service.  This should include 
an attempt to obtain hospitalization 
records from the Fort Pickett Hospital.

2.  The RO should ask the veteran to 
provide the full name and address for the 
Blackstone Medical Center  and the dates 
of treatment, and ask him to complete an 
authorization form so that it may obtain 
the records.  If the veteran has received 
any other treatment, other than at the 
Blackstone Medical Center and at the VA 
facility in Richmond, Virginia, he MUST 
identify such treatment, including the 
name, address, and dates treated.  If the 
RO cannot obtain any of the medical 
records indicated by the veteran, it 
should follow the proper procedures under 
the VCAA.  

The RO should secure all VA treatment 
reports from the Richmond, Virginia, 
Medical Center and associate them with 
the claims file.

3.  The RO should address whether the 
veteran's claims file has been rebuilt.  
A document addressing this issue must be 
associated with the claims file.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed, including if a VA examination 
is necessary to make a decision on the 
claim.

6.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for heart disease and 
hypertension.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

